DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1 has been amended and are hereby entered.
	Claims 2, 11-12,16 and 17 have been cancelled.
	Claims 1, 3-10, and 13-15 and 18-22 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
 
Response to Amendment
The amendment received February 8, 2021 (“Amendment”) has been entered.

Response to Arguments
The Applicant’s arguments with respect to Claims 1, 3-10, 13-15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 5196484A (Giles) and further in view of EP1215244B1 (Seiji) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument in view of the amendment.



Claim 1 and thus claims 3-10, 13-15 and 18-22 were rejected under 35 U.S.C. 112(b) as being indefinite.  The rejection has been withdrawn in light of the amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 13-15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 5196484A (Giles) in view of US2003/0118913 (Takami) and EP1215244B1 (Seiji).


Regarding claim 1, Giles teaches polymeric materials; in addition to ionically conducting polymeric materials and their preparation and their use in cells, for example galvanic cells, or other electrical or electrochemical devices, or heterogeneous phase processes, for example, solute separation and extraction [abs].
Giles teaches a lithium secondary battery comprising a cathode [col. 12 lines 4-6] ; an-
the electrolyte comprising: a triblock copolymer [col. 1 lines 65-68] comprising a first structural block, a second structural block [col. 1 lines 67-68, col. 2 lines 1-3], and a rubbery block [col. 2 lines 4-8], wherein the rubbery block is between the first structural block and the second structural block [i.e. ABA triblock polymer; col. 6 line 57-58], wherein the first structural block, the second structural block, is polystyrene, hydrogenated polystyrene, poly(C1 to C8 alkyl)methacrylate [col. 6 lines 54-56; i.e polystyrene], and wherein the rubbery block is, polybutadiene [col. 6 lines 11-14], and wherein the triblock copolymer of the electrolyte does not comprise an alkylene oxide repeating unit [whole document; the prior art does not teach or refer to an alkylene oxide repeating unit].
Giles teaches that the films are typically 100-300 µm [col. 16 lines 25-26, however is silent with regard to a lithium thin film anode having a thickness if less than 100 micrometers.  
Takami teaches a secondary battery [abs] and teaches the anode having a thickness if less than 100 micrometers [0162]. It would have been obvious to have further modified the battery of Giles to incorporate the anode having the thickness of less than 100 micrometers, as Takami teaches that when the anode has a thickness that exceeds 100 micrometers, the electrolyte tends to be concentrated on the surface of negative electrode, making it difficult to improve sufficiently the cycle life of the secondary battery.  If the thickness is below 100µm the large discharge characteristics and the cycle life can be markedly improved [0162].
Giles does not teach wherein a weight ratio of the first and second structural blocks to the rubbery block is in a range of about 1:1 to 1:4, and wherein a total amount of the first structural block and the second structural block is about 20 parts by weight to 35 parts by weight 
Seiji teaches a solidifying material for a cell electrolyte solution is a block copolymer similar to Giles electrolyte. Seiji teaches the weight ratio of the first and second structural blocks to the rubbery block is in a range of about 1:1 to 1:4, wherein the triblock copolymer of the electrolyte does not comprise an alkylene oxide repeating unit, and wherein a total amount of the first structural block and the second structural block is 20 parts by weight to 35 parts by weight based on 100 parts by weight of a total weight of the block copolymer, and an amount of the rubbery block is 65 parts by weight to 80 parts by weight based on 100 parts by weight of the total weight of the block copolymer [0015-0016; specificially Seiji discloses the contents of A, i.e. polystyrene has a range from 0.5-70% and B, i.e. polybutadiene may e from 99 to 50 wt %, thus all fall within the claimed weight % range and the claimed ratio of 1:1 to 1:4.  Seiji establishes the amount of segment A as a result-effective parameter by explaining that too little of segment A inhibit crystallization but that too much of segment A results in a solidifying material having a smaller liquid absorption rate for the electrolyte solution].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolyte of Giles, to further incorporate the weight% and ratio range taught by Seiji.
The motivation for doing so would have been to obtain a solid electrolyte in the form of a thin film of uniform thickness which therefore avoid leakage of the electrolyte solution from cells, to provide the cells with improved safety, to achieve higher design tolerances on cell configurations, cell thickness reductions, improvements in durability, and higher outputs owing to increases in area, and to optimize the balance between crystallization and absorption of the electrolyte [Seiji 0002-0004, 0015].

Regarding claim 3, Giles teaches wherein the block copolymer has a cylindrical phase [col. 4 lines 20-24].

Regarding claim 4, Giles teaches wherein the electrolyte further comprises a liquid electrolyte, a solid electrolyte, a gel electrolyte, a polymer ionic liquid, a separator, or a combination thereof [col.11 lines 10-12 and 66-68; solid electrolyte] .

Regarding claim 5, Giles teaches wherein the liquid electrolyte comprises an ionic liquid, an organic solvent, an alkali metal salt, an alkaline earth metal salt, or a combination thereof [col. 11 lines 18-20].

Regarding claim 6, the structure recited in Giles in view of Takami and Seiji is substantially identical to that of claim 1, claimed properties or function (the electrolyte having has a tensile modulus of about 10 megaPascals or greater at about 25°C), is considered an inherent property of the prior art set forth and therefore is not given patentable weight. In accordance with MPEP 2112.01, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the electrolyte of Giles in view of Seiji and in further view of Takami is identical to the electrolyte of instant claims including the same block copolymers. Therefore, the electrolyte of modified Giles inherently has a tensile modulus of about 10 megaPascals or greater at about 25°C.

Regarding claim 7, the structure recited in Giles in view of Takami and Seiji is substantially identical to that of claim 1, claimed properties or function (the electrolyte having an elongation of  500% or greater at about 25°C), is considered an inherent property of the prior art set forth and therefore is not given patentable weight. In accordance with MPEP 2112.01, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the electrolyte of Giles in view of Seiji and in further view of Takami identical to the electrolyte of instant claims including the same block copolymers. Therefore, the electrolyte of modified Giles inherently has an elongation of about 500% or greater at about 25°C.

Regarding claim 8, Giles teaches wherein the electrolyte has an ionic conductivity of 1 x 10-4 Siemens per centimeter or greater at about 25°C [col. 3 lines 26-30].
In addition, it is noted that since the structure recited in Giles in view of Seiji and in further view of Takami is substantially identical to that of claim 1, claimed properties or function (the electrolyte having an ion conductivity of 1 x 10-4 Siemens per centimeter or greater at 25° C), is considered an inherent property of the prior art set forth. In accordance with MPEP 2112.01, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of 

Regarding claim 9, the structure recited in Giles in view of Seiji and in further view of Takami is substantially identical to that of claim 1, claimed properties or function (the electrolyte having an interfacial resistance of the electrolyte with respect to lithium metal at 25°C is at least 10% less than an interfacial resistance of bare lithium metal), is considered an inherent property of the prior art set forth and thus is not given patentable weight. In accordance with MPEP 2112.01, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the electrolyte of Giles in view of Seiji and in further view of Takami is identical to the electrolyte of instant claims including the same block copolymers. Therefore, the electrolyte of modified Giles has an interfacial resistance of the electrolyte with respect to lithium metal at about 25°C is at least about 10% less than an interfacial resistance of bare lithium metal

Regarding claim 10, the structure recited in Giles in view of Takami and Seiji is substantially identical to that of claim 1, claimed properties or function (the electrolyte has an oxidation current or reduction current of 0.05 milliAmperes per square centimeter or less in a 

Regarding claim 13, Giles teaches wherein the electrolyte further comprises an ionic liquid comprising: i) a cation-  an ammonium cation [col. 11 lines 22-24], and ii) an anion selected from, CH3SO3-, CF3CO2-, (CF3SO2)2N-, (FSO2)2N-, Cl-, Br, I-, S04, CF3SO3-, (C2F5SO2)2N-, (C2F5SO2)(CF3SO2)N-, and a combination thereof [col. 11 lines 26-30; i.e. I-].

Regarding claim 14, Giles teaches wherein the electrolyte further comprises of LiCF3SO3 [col. 2 lines 26-29]. 

Regarding claim 15, Giles teaches wherein the block copolymer of the electrolyte is: the triblock copolymer comprising a polystyrene first block, a polybutadiene second block, and a polystyrene third block [col. 6 lines 11-14; and lines 54-56; i.e polystyrene].

Regarding claim 18, Giles teaches a lithium secondary battery of claim 1, comprising: a cathode; an anode; and an electrolyte disposed between the cathode and the anode, wherein the electrolyte [col. 12 lines 4-6].

Regarding claim 19, Giles teaches wherein the lithium secondary battery further comprises a liquid electrolyte comprising an organic solvent, an ionic liquid, an alkali metal salt, an alkaline earth metal salt, or a combination thereof, and wherein the liquid electrolyte is disposed between the electrolyte of claim 1 and the cathode [col. 11 lines 18-20].
Regarding claim 20, Giles teaches wherein the anode is a lithium metal or a lithium metal alloy [col. 12 lines 24-26], and wherein the lithium secondary battery further comprises a liquid electrolyte, a gel electrolyte, a solid electrolyte, a polymer ionic liquid, or a combination thereof, which is disposed between the electrolyte of claim 1 and the cathode [col.11 lines 10-12; solid electrolyte].
Regarding claim 21, the structure recited in Giles in view of Seiji and in further view of Takami is substantially identical to that of claim 1, claimed properties or function(the limitations with respect to the lithium secondary battery has a charging voltage of 4 Volts to 5.5 Volts), is considered an inherent property of the prior art set forth. In accordance with MPEP 2112.01, “[products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the battery of Giles in view of Seiji and in further view of Takami is identical to the battery of instant claims including the same a cathode, anode and an electrolyte. Therefore, the electrolyte of modified Giles inherently has a charging voltage of about 4 Volts to about 5.5 Volts.

Regarding claim 22, Giles teaches wherein the rubbery block is polybutadiene[col. 6 lines 11-14].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729